     Case: 1:20-cv-03308 Document #: 19 Filed: 02/09/21 Page 1 of 9 PageID #:195




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


 WEST BEND MUTUAL INSURANCE
 COMPANY,
                                             No. 20-cv-03308
        Plaintiff,
                                             Judge John F. Kness
               v.

 MSPPR, LLC,

        Defendant.

                     MEMORANDUM OPINION AND ORDER

       In this declaratory judgment action concerning an insurance dispute, Plaintiff

West Bend Mutual Insurance Company asks the Court to remand the case to the

Illinois forum from which it was removed. (Dkt. 13.) In Plaintiff’s view, because the

removing Defendant is a citizen of Illinois, removal was improper under the “forum-

defendant rule” found at 28 U.S.C. § 1441(b)(2). Defendant MSPPR, LLC counters

that the forum-defendant rule does not apply where, as here, the removal was taken

before the defendant was served with process. As explained below, because

Defendant’s view is compelled by the plain text of the governing statute, removal of

the case was not improper. Accordingly, Plaintiff’s motion to remand is denied.

I.     BACKGROUND

       On April 17, 2020, West Bend, an insurance company, filed this declaratory

judgment action against its insured, MSPPR, in the Circuit Court of Cook County,

Illinois. (Dkt. 1-1.) West Bend alleged that MSPPR should be required to participate
          Case: 1:20-cv-03308 Document #: 19 Filed: 02/09/21 Page 2 of 9 PageID #:196




in an appraisal process described in MSPPR’s policy. (Id. at 5.) On June 4, 2020,

before being served with a summons, MSPPR removed the action to this Court. (Dkt.

1.)1 West Bend moved to remand, arguing that, because MSPPR’s sole member is a

citizen of Illinois, 28 U.S.C. § 1441(b)(2) (the “forum-defendant rule”) should apply to

defeat removal. (Dkt. 13.) That motion, which is fully briefed (Dkt. 13-1, Dkt. 16, Dkt.

17), is now before the Court for resolution.

II.         ANALYSIS

            A defendant may remove any action filed in state court that may have

originally been filed in federal court. 28 U.S.C. § 1441(a). Under 28 U.S.C. § 1332(a),

“district courts shall have original jurisdiction of all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and

is between . . . citizens of a State and citizens or subjects of a foreign state. . . .” 28

U.S.C. § 1332(a). In this case, there is no dispute that West Bend is a foreign

corporation, and MSPPR is an LLC whose sole member is a citizen of Illinois. (Dkt. 1

¶ 17; Dkt. 1-1 at 2.) There is also no dispute that the controversy exceeds $75,000 in

value.

            As ever, there are exceptions that apply to preclude removal under Section

1441. A defendant seeking to remove a case to federal court based on diversity of

citizenship “must also clear the additional hurdle of . . . the forum defendant rule.”




      When a properly joined defendant removes a case before being served, as MSPPR did
      1

here, it is known as a “snap removal.” See Texas Brine Co., L.L.C. v. Am. Arbitration Ass’n,
Inc., 955 F.3d 482, 485 (5th Cir. 2020); see also 14C Fed. Prac. & Proc. Supplemental Service
§ 3730.



                                              2
    Case: 1:20-cv-03308 Document #: 19 Filed: 02/09/21 Page 3 of 9 PageID #:197




Morris v. Nuzzo, 718 F.3d 660, 665 (7th Cir. 2013) (cleaned up). The forum defendant

rule provides:

      A civil action otherwise removable solely on the basis of [diversity]
      jurisdiction . . . may not be removed if any of the parties in interest
      properly joined and served as defendants is a citizen of the State in
      which such action is brought.

28 U.S.C. § 1441(b)(2). West Bend argues Section 1441(b)(2) should apply because

Illinois is MSPPR’s home forum. (Dkt. 13 at 1.)

      MSPPR responds that that the forum-defendant rule should not apply because

28 U.S.C. § 1441(b)(2), by its terms, applies only to defendants that are “properly

joined and served.” (Dkt. 16 at 1.) Because MSPPR was not yet served, it contends

that the forum-defendant rule does not apply in this case. (Id.) West Bend replies

that, regardless of what the plain text of the rule says, denying remand would defeat

the fundamental purpose of the forum-defendant rule: to prevent removal when a

plaintiff sues in the defendant’s home forum. (Dkt. 17 at 1-2.)

      Courts in the Northern District of Illinois are divided on this issue. Some courts

(the “plain text” or “plain meaning” school) interpret the statute to mean exactly what

it says—that a defendant must be properly joined and served for the forum defendant

rule to bar removal. See Grandinetti v. Uber Techs., Inc., 2020 WL 4437806, at *7

(N.D. Ill. Aug. 1, 2020); D.C. v. Abbott Labs, Inc., 323 F. Supp. 3d 991, 994 (N.D. Ill.

2018); Graff v. Leslie Hindman Auctioneers, Inc., 299 F. Supp. 3d 928, 934 (N.D. Ill.

2017); Selective Ins. Co. of S. Carolina v. Target Corp., 2013 WL 12205696, at *1 (N.D.

Ill. Dec. 13, 2013); Maple Leaf Bakery v. Raychem Corp., 1999 WL 1101326, at *1

(N.D. Ill. Nov. 29, 1999). Others (the “purpose-based” school) find this approach overly



                                           3
    Case: 1:20-cv-03308 Document #: 19 Filed: 02/09/21 Page 4 of 9 PageID #:198




formalistic and hold that the purpose of the statute—to bar removal when the

defendant is at home—is defeated by allowing an at-home defendant to remove. See

Kern v. Krso, 2020 WL 3960509, at *4 (N.D. Ill. Jul. 13, 2020); In re Testosterone

Replacement Therapy Prod. Liab. Litig., 67 F. Supp. 3d 952, 962 (N.D. Ill. 2014);

Grimard v. Montreal, Maine & Atl. Ry., Inc., 2013 WL 4777849, at *2 (N.D. Ill. Sept.

5, 2013); Vivas v. Boeing Co., 486 F. Supp. 2d 726, 734-35 (N.D. Ill. 2007). The Seventh

Circuit has not resolved the split. See Grandinetti, 2020 WL 4437806, at *7 (citing

D.C., 323 F. Supp. 3d at 993).

      Courts outside of the Seventh Circuit are split on the issue, although, for

whatever it’s worth, decisions that adopt the plain-text approach tend to be more

recent. Cf. Texas Brine, 955 F.3d at 486-88 (5th Cir. 2020); Gibbons v. Bristol-Myers

Squibb Co., 919 F.3d 699, 707 (2d Cir. 2019) (“ . . . the result here—that a home-state

defendant may in limited circumstances remove actions filed in state court on the

basis of diversity of citizenship—is authorized by the text of Section 1441(b)(2) and is

neither absurd nor fundamentally unfair. We therefore have no reason to depart from

the statute’s express language. . . .”); Encompass Ins. Co. v. Stone Mansion Rest. Inc.,

902 F.3d 147, 153-54 (3d Cir. 2018) (similar) with Pecherski v. Gen. Motors Corp., 636

F.2d 1156, 1160 (8th Cir. 1981) (“Despite the ‘joined and served’ provision of section

1441(b), the prevailing view is that the mere failure to serve a defendant who would

defeat diversity jurisdiction does not permit a court to ignore that defendant in

determining the propriety of removal”); Preaseau v. Prudential Ins. Co. of Am., 591

F.2d 74, 78 (9th Cir. 1979); see also Pullman Co. v. Jenkins, 305 U.S. 534, 541 (1939)




                                           4
       Case: 1:20-cv-03308 Document #: 19 Filed: 02/09/21 Page 5 of 9 PageID #:199




(“the fact that the resident defendant has not been served with process does not

justify removal by the non-resident defendant”).2

         Although there is merit to both sides of the debate, the plain-text approach,

which aligns better with accepted principles of statutory construction, is more

fundamentally sound. When “interpreting statutes, first and foremost, we give words

their plain meaning unless doing so would [1] frustrate the overall purpose of the

statutory scheme, [2] lead to absurd results, or [3] contravene clearly expressed

legislative intent.” United States v. Vallery, 437 F.3d 626, 630 (7th Cir. 2006);

Jefferson v. United States, 546 F.3d 477, 483 (7th Cir. 2008) (same); see also Hardt v.

Reliance Standard Life Ins. Co., 560 U.S. 242, 251 (2010) (courts “must enforce plain

and unambiguous statutory language”). Section 1441(b)(2) is plain and unambiguous:

only a “properly joined and served” defendant is a forum defendant barred from

removing an action. 28 U.S.C. § 1441(b)(2). MSPPR was not served in the state court

action, and it was therefore entitled to remove unless one of the three exceptions

identified in Vallery applies.

         None of those exceptions applies here. First, allowing snap removal does not

frustrate the overall purpose of the statutory scheme. The purpose of diversity

jurisdiction is to “prevent local prejudice.” Betar v. De Havilland Aircraft of Canada,

Ltd., 603 F.2d 30, 35 (7th Cir. 1979); see also Hertz Corp. v. Friend, 559 U.S. 77, 85

(2010) (the purpose of diversity jurisdiction is to protect defendants who “might

otherwise suffer from local prejudice”). Allowing snap removal does not encourage



   2   Jenkins was decided before 28 U.S.C. § 1441(b)(2) was adopted.


                                              5
    Case: 1:20-cv-03308 Document #: 19 Filed: 02/09/21 Page 6 of 9 PageID #:200




local prejudice. Just the opposite: it allows more cases to be removed from local courts.

To be sure, a snap removal might frustrate a plaintiff’s choice of forum. But because

the concept of diversity jurisdiction itself limits plaintiffs’ ability to choose the forum

when the parties are diverse, that objection is of marginal effect. What matters here

is the purpose of this statutory scheme, and where the goal is to prevent local

prejudice, a rule permitting removal unless the terms of the forum defendant rule are

strictly met does not frustrate that purpose.

       Second, allowing snap removal does not lead to absurd results. In statutory

interpretation, an “absurdity is not mere oddity. The absurdity bar is high, as it

should be. The result must be preposterous, one that no reasonable person could

intend.” Texas Brine Co., 955 F.3d at 486 (quotation omitted). Snap removals narrow

the scope of the forum defendant rule and defeat its applications in many cases, but

they are confined to scenarios where the defendant has not been served. Accordingly,

the forum defendant rule is not vitiated entirely. And while it may be said that snap

removals allow many defendants to remove when there is little or no risk of local

prejudice, it is not absurd to narrow the application of a rule so that it does not

encompass every scenario where it could conceivably be useful. See Encompass Ins.,

902 F.3d at 153–54 (allowing snap removals “may be peculiar” because it allows an

at-home defendant to remove “however, the outcome is not so outlandish as to

constitute an absurd or bizarre result”).

       Moreover, the absurdity of allowing snap removals must be judged relative to

the absurdity of ignoring or avoiding what the text plainly says. To forbid snap




                                            6
    Case: 1:20-cv-03308 Document #: 19 Filed: 02/09/21 Page 7 of 9 PageID #:201




removals would require a court to disregard the words “properly joined and served”

in some cases but not others. To determine which cases require the defendant to be

“properly joined and served” and which do not, courts would need to craft new,

judicially invented requirements for when the words “properly joined and served”

apply and when they do not. These requirements would necessarily contravene the

statutory text in at least some cases by denying unserved defendants their statutory

right of removal. A reasonable person could conclude that this outcome would be more

absurd than simply allowing all unserved defendants to remove. See Texas Brine,

F.3d at 486 (allowing snap removals is not absurd because “a reasonable person could

intend the results of the plain language”).

      Third, allowing snap removals does not contravene express legislative intent.

“Congress’ inclusion of the phrase ‘properly joined and served’ addresses a specific

problem—fraudulent joinder by a plaintiff—with a bright-line rule.” Encompass Ins.,

902 F.3d at 153; Vivas, 486 F. Supp. 2d at 734 (“The purpose of the joined and served

requirement is to prevent a plaintiff from blocking removal by joining as a defendant

a resident party against whom it does not intend to proceed, and whom it does not

even serve”). Snap removals do not contravene this intent: on the contrary, keeping

the bright-line rule as a bright line, with its requirement of proper service in addition

to proper joinder, decreases the likelihood that cases might be improperly remanded

due to fraudulent joinder.

      In any event, the statute says what it says. As at least one other judge in this

district has observed, it is within Congress’s purview to determine, in its discretion,




                                           7
    Case: 1:20-cv-03308 Document #: 19 Filed: 02/09/21 Page 8 of 9 PageID #:202




whether to credit the view that the “properly joined and served” requirement renders

the forum-defendant rule too narrow. See D.C. by & through Cheatham v. Abbott

Labs. Inc., 323 F. Supp. 3d 991, 996 (N.D. Ill. 2018).

      Two additional points merit consideration. West Bend cites (in passing)

Bowman v. PHH Mortg. Corp., where a judge in the Northern District of Alabama

held that, even under a plain-text approach to Section 1441(b)(2), snap removals

should be barred when there is only one defendant. In the Bowman court’s view, the

statute’s use of the word “any” implies that at least one defendant must have been

properly joined and served prior to removal. 423 F. Supp. 3d 1286, 1289-90 (N.D. Ala.

2019). This interpretation has been adopted by at least two other courts. See Gentile

v. Biogen Idec, Inc., 934 F.Supp.2d 313, 322 (D. Mass. 2013); Hawkins v. Cottrell, Inc.,

785 F. Supp. 2d 1361, 1377-78 (N.D. Ga. 2011).

      With respect, this Court takes a different view. “Any” can be either singular or

plural; it therefore does not necessarily imply that multiple defendants must be

present for the “properly served” language to apply. See Bryan A. Garner, Garner’s

Dictionary of Legal Usage 65-66 (3d ed. 2011). Either way, the statute is more

naturally read as categorically allowing any unserved defendant—even a defendant

that stands alone—to remove a case where jurisdictional requirements are met and

before any other defendant is both properly joined and served. See CropLife Am., Inc.

v. City of Madison, 432 F.3d 732, 735 (7th Cir. 2005) (endorsing statutory

interpretation that was the “natural interpretation as a semantic matter”).




                                           8
       Case: 1:20-cv-03308 Document #: 19 Filed: 02/09/21 Page 9 of 9 PageID #:203




         West Bend also argues that it should not effectively be punished for:

(1) notifying MSPPR’s counsel of the lawsuit before service was effectuated in an

attempt to resolve the matter without litigation; or (2) declining to burden the state

court with an emergency request for a special process server while the court was

closed due to the COVID-19 pandemic (which may have resulted in service being

completed before MSPPR removed the case). (Dkt. 13-1 at 5-6.) Although the Court

is sympathetic to these equitable considerations, they do not authorize the Court to

refuse to follow the plain language of Section 1441(b)(2). Cf. US Airways, Inc. v.

McCutchen, 569 U.S. 88, 101 (2013) (precluding one party’s equitable defenses from

overriding plain contract terms). MSPPR’s removal was proper under the statute, and

the Court cannot remand the case merely because West Bend might have acted

differently had it known MSPPR intended to seek removal.

III.     CONCLUSION

         For the reasons set forth above, West Bend’s motion to remand is denied.

SO ORDERED.

Date: February 9, 2021
                                               JOHN F. KNESS
                                               United States District Judge




                                           9
